Smith, C. J.,
delivered the opinion of the court.
This was a proceeding in the Court of Probate, of Madison county, for the distribution of an intestate’s estate. The material facts of the case are as follow: William H. Denson died intestate and childless, leaving Mrs. Mary E. Montgomery and Matilda E. Denson, sisters of the whole blood; and Margaret and Lucilla Hulme, sisters of the half blood.
Margaret and Lucilla Hulme claimed to be heirs at law of the intestate, and as such, entitled, equally, with the sisters of the whole blood, to distribution of his estate. These parties were minors, and by their guardian filed their petition, praying distribution accordingly.
Upon this state of facts, the court ordered the estate to be distributed amongst the sisters of the whole blood, to the exclusion of the petitioners; who thereupon appealed.
The question, whether, under the Statute of Descents and Distribution, a brother or sister of the whole blood is preferred to a brother or sister of thp half blood, is the only one arising in the case.
The construction of this statute, in regard to the kindred of the whole and half blood, was settled by the Supreme Court of this State, as early as 1828.
In the case of Fatheree v. Fatheree, Walk. R. 311, it was held that, among collaterals, including brothers and sisters, the kindred of the whole blood would be preferred to those of the half blood, in equal degree. This is the precise question presented by the case before us.
The exposition there given of the statute, we are satisfied, was the true one. Indeed, its language is so plain and unambiguous, that it scarcely admits of construction at all: but were we even doubtful of the propriety of the interpretation which was there put upon the act, we would not nowTeel authorized to dissent from it. It has been recognized and acted upon by the courts for more than a quarter of a century. Under such circumstances we ought to be well convinced, not only that the construction was erroneous, *107but that tbe rule is a bad one, before we would be justified in reversing tbe decision.
Decree affirmed.